DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 27th, 2021 has been entered. Claims 1 and 3-20 are pending. Claims 1 and 3-4 have been amended, claim 2 has been canceled and claims 14-20 have been added by the Applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, and submitted from Peter Fill on October 21st, 2021.
The application has been amended as follows:
To meet the requirements of MPEP 608.01 (b) the abstract is replaced with the following:
 An electric switching unit comprises a casing and a plurality of arc extinguishing chambers formed inside the casing, each arc extinguishing chamber comprising a gas discharge orifice opening to outside the casing.  The electric switching unit comprises a filtering device positioned outside the casing and comprising: a plurality of inlet openings placed on a lower region of the filtering device, each one being configured to collaborate fluidically with one of the said gas discharge orifices; an outlet opening placed on a lateral region of the filtering device; a common internal chamber which places the inlet openings in fluidic communication with the outlet opening; and a filter located inside the internal chamber between the inlet openings and the outlet opening.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Independent claims 1 and 14 now contain the subject matter indicated as allowable in the previous Office Action dated July 26th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833